FILED
                            NOT FOR PUBLICATION
                                                                              DEC 08 2016
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MARIO TORRES,                                      No.   15-55111

              Petitioner-Appellant,                D.C. No.
                                                   2:10-cv-03537-JLS-SP
 v.

MARTIN BITER, Warden,                              MEMORANDUM*

              Respondent-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                      Argued and Submitted November 9, 2016
                               Pasadena, California

Before: SCHROEDER and BYBEE, Circuit Judges, and SMITH,** Chief District
Judge.

      Mario Torres, a California prisoner, appeals the district court’s denial of his

petition for writ of habeas corpus. Torres was sentenced to a total term of sixteen

years to life after being convicted by a jury of first degree robbery, in violation of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable William E. Smith, Chief United States District Judge
for the District of Rhode Island, sitting by designation.
Cal. Penal Code § 211, and possession of a firearm by a felon, in violation of Cal.

Penal Code § 12021(a)(1).

      On appeal, Torres contends that the district court erred in concluding that he

did not receive ineffective assistance of counsel during his state court proceedings.

The district court reached its decision after holding an evidentiary hearing.

      In that hearing, Torres’s only evidence supporting his claim was his own

testimony that he would have accepted a plea offer but for his counsel’s incorrect

advice. The district court found Torres’s testimony not credible on the basis of a

number of contradictory and illogical statements by Torres during that hearing.

The district court’s findings were not clearly erroneous. The district court properly

concluded that, even assuming inadequate performance by counsel, Torres failed to

show prejudice from his counsel’s performance. See Strickland v. Washington,

466 U.S. 668, 687 (1984).

      AFFIRMED.




                                          2